EXHIBIT 99.1 ***FOR IMMEDIATE RELEASE*** For:ZIONS BANCORPORATION Contact: Clark Hinckley One South Main, 15th Floor Tel: (801) 524-4787 Salt Lake City, Utah October 16, 2008 Harris H. Simmons Chairman/Chief Executive Officer ZIONS BANCORPORATION REPORTS EARNINGS OF $0.31 PER DILUTED COMMON SHARE FOR THIRD QUARTER 2008 SALT LAKE CITY, October 16, 2008 – Zions Bancorporation (Nasdaq: ZION) (“Zions” or “the Company”) today reported third quarter net earnings applicable to common shareholders of $33.4 million, or $0.31 per diluted common share, compared to $132.0 million or $1.22 per diluted common share for the third quarter of 2007.
